Broyles, J.
The writ of certiorari lies only for the correction of errors in a final judgment of a cause, and it is always available to review any final judgment of an inferior judicatory; but the act of 1913 (Acts 1913, p. 167), creating the municipal court of Atlanta, provides no other method of review in that court of a judgment rendered therein, in the first instance, by a single judge, than by a motion for a new trial; and consequently, in that court, the grant of a nonsuit (in exception to the general rule) may be reviewed by a motion for a new trial, and the judge of the superior court did not err in overruling the certiorari, which raised only the specific point that the grant of a nonsuit in the municipal court of Atlanta could not be reviewed by the appellate division of that court by a motion for a new trial, but was reviéwable only by certiorari. Judgment affirmed.